Judge COZORT
dissenting.
I do not agree with the majority’s conclusion that the trial court’s findings of fact relating to grounds for termination of parental rights are supported by clear, cogent, and convincing evidence.
The only ground for termination relied upon by the trial court is that the respondent willfully failed without justification to pay for the care, support, and education of the minor child for more than one year next preceding the filing of the petition in this case. See N.C. Gen. Stat. § 7A-289.32(5) (1989). In arriving at that ultimate finding of fact, the trial court also found that “the respondent has supplied no support for the minor child since October of 1986 although he has been substantially employed and had the ability to pay.” I do not find clear, cogent, and convincing evidence to support that key finding of fact.
The petition for termination of parental rights was filed in January of 1988. Therefore, under the statutes, the pertinent time period regarding respondent’s ability to pay is for calendar year 1987. The petitioner testified that she did not know anything about respondent’s work status.
The petitioner called the respondent as an adverse witness and attempted to elicit testimony from the respondent about his employment history and his ability to pay. When asked about his failure to pay child support during the relevant time period, petitioner testified that he had been involved with alcohol and drugs and was unable to keep a job. (He testified that he had worked at Adams Farm, a construction project in Guilford County. When asked whether he worked there the full year, he first testified that he had worked during the summer. He could not remember specific dates. He then testified about having worked for another construction company; however, he could not remember what dates he was employed. Petitioner’s counsel then asked respondent again about his work in 1987: “From January 1 of ’87, up until shortly after you talked with Ms. Hatley in this case, and that would be 1988, you were employed at the places you told me about?” The respondent answered: “I think so. To the best I can remember, I think so.”
Respondent then testified that the reason for his alcohol and drug abuse was that he suffered from post-traumatic stress syndrome. On cross-examination, he was asked why he got behind *99on his support payments in 1987. The respondent stated: “I just —I got behind. I couldn’t work. The pressure got to me.” When asked how many jobs respondent had in 1987, he stated: “Just a ballpark figure, and I don’t know if this would be true, I’d say five —one.” Upon examination by the attorney for the guardian ad litem, respondent stated that he had not filed a tax return for 1987 and did not know the gross amount of money he earned for that year.
The respondent’s current wife testified that she married the respondent in February of 1986. She further testified that the respondent did not work for most of 1987, although he tried to work.
There was no further evidence about respondent’s employment during 1987 or his ability to pay during that year.
A fair reading of the record and the transcript below shows that respondent is a war veteran suffering from post-traumatic stress syndrome which has led to a dependency on alcohol and drugs which has further led to an inability to maintain steady employment. At the hearing below, the respondent was obviously confused and was unable to give accurate testimony about his employment and his wages earned during 1987. The petitioner, who has the burden of proof, never presented any evidence of any amount of wages earned by the respondent. It would be sheer speculation to state that he had the ability to pay when there is no evidence of whether he earned $10, $1,000, or $10,000 for the year in question.
This case is factually distinguishable from the recent case of In re Roberson, 97 N.C. App. 277, 387 S.E.2d 668 (1990). In rejecting respondent’s contention in that case that his failure to pay child support was not willful, this Court noted that the respondent “was continuously employed and earning between $1,300 and $1,700 a month during the relevant statutory time period . . . .” Id. at 281, 387 S.E.2d at 670. No such evidence exists in this case.
I vote to reverse the trial court’s order terminating parental rights because I think petitioner has failed to meet her burden of proof.